DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 31 is objected to because of the following informalities:  The comma at the end of the claim must be replaced with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-22 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gourdin et al. (WO 2015/101569) in view of Augustin et al. (2013/0261236) or Breidenbach et al. (4,518,729).
Regarding claims 14-19:  Gourdin et al. teach a coating composition comprising polyvinyl chloride,  65 phr Di(isononyl) 1,2-cyclohexanedicarboxylate, which 
Gourdin et al. fail to teach a compound of formula (IV).
However, Augustin et al. teach that a compound of formula (IV) is an adhesion promoter for polyvinyl chloride compositions [0001; Examples; Claims].  Augustin et al. teach the amount in claim 17 [Inventive Example].
Breidenbach et al. teach that a compound of formula (IV) is a plasticizer for polyvinyl chloride compositions (column 2, lines 16-56; Examples; Claims 1-3).  Breidenbach et al. teach the amount in claim 17 (Examples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a compound of formula (IV) in the amounts as taught by Augustin et al. or Breidenbach et al. to the composition of Gourdin et al. as an adhesion promoter or as an additional plasticizer.  
Regarding claim 20:  Gourdin et al. teach using diethylene glycol dibenzoate [Examples].  It would have been obvious to include diethylene glycol dibenzoate in the plasticizer composition of Gourdin et al.  
Regarding claim 21:  It would have been obvious to use a mixture of different isocyanurates taught in Augustin or Breidenbach et al. in the composition of Gourdin et al.  It is obvious to combine separately taught prior art ingredients which perform the same function; it is logical that they would produce the same effect and supplement each other.  In re Crockett 126 USPQ 186.
Regarding claim 22:  Gourdin et al. teach additional polymers [0070, 0072; Table 3].

Gourdin et al. fail to teach a compound of formula (IV).
However, Augustin et al. teach that a compound of formula (IV) is an adhesion promoter for polyvinyl chloride compositions [0001; Examples; Claims].  
Breidenbach et al. teach that a compound of formula (IV) is a plasticizer for polyvinyl chloride compositions (column 2, lines 16-56; Examples; Claims 1-3).  Breidenbach et al. teach using a content of from about 1 to 50 wt% of the compound (column 2, lines 16-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a compound of formula (IV) in the amounts as taught by Breidenbach et al. to the composition of Gourdin et al. as an adhesion promoter or as an additional plasticizer.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


s 14-22 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boppana et al. (2016/0024273) in view of Augustin et al. (2013/0261236) or Breidenbach et al. (4,518,729).
Regarding claims 14, 17, 18 and 20:  Boppana et al. teach a coating composition comprising polyvinyl chloride [Examples] and a mixture of diisononyl 1,2-cyclohexanedicarboxylate and diethylene glycol dibenzoate [0011-0012, 0016] .  
Boppana et al. fail to teach a compound of formula (IV).
However, Augustin et al. teach that a compound of formula (IV) is an adhesion promoter for polyvinyl chloride compositions [0001; Examples; Claims].  Augustin et al. teach the amount in claim 17 [Inventive Example].
Breidenbach et al. teach that a compound of formula (IV) is a plasticizer for polyvinyl chloride compositions (column 2, lines 16-56; Examples; Claims 1-3).  Breidenbach et al. teach the amount in claim 17 (Examples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a compound of formula (IV) in the amounts as taught by Augustin et al. or Breidenbach et al. to the composition of Boppana et al. as an adhesion promoter or as an additional plasticizer.
Regarding claim 15:  Boppana et al. teach that the plasticizer mixture is about 20 parts to about 200 parts per 100 parts of PVC resin [0018].
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 16:  Boppana et al. teach that the amount of diethylene glycol dibenzoate is about 40 to 90% of the plasticizer [0018] and that the plasticizer is about 20 parts to about 200 parts per 100 parts of PVC resin [0018].
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 19:  It would have been obvious to select the claimed plasticizer from the short, finite list in Boppana et al. to provide a mixture of plasticizers [0011].
Regarding claim 21:  It would have been obvious to use a mixture of different isocyanurates taught in Augustin or Breidenbach et al. in the composition of Boppana et al.  It is obvious to combine separately taught prior art ingredients which perform the same function; it is logical that they would produce the same effect and supplement each other.  In re Crockett 126 USPQ 186.
Regarding claim 22:  Boppana et al. teach using a mixture of polymers [0015, 0023].
Regarding claims 27-31:  Boppana et al. teach that the amount of diethylene glycol dibenzoate is about 40 to 90% of the plasticizer [0018] and that the plasticizer is about 20 parts to about 200 parts per 100 parts of PVC resin [0018].  Boppana et al. teach that the amount of di(2-ethylhexyl) terephthalate is about 40 to 90% of the 
Boppana et al. fail to teach a compound of formula (IV).
However, Augustin et al. teach that a compound of formula (IV) is an adhesion promoter for polyvinyl chloride compositions [0001; Examples; Claims].  
Breidenbach et al. teach that a compound of formula (IV) is a plasticizer for polyvinyl chloride compositions (column 2, lines 16-56; Examples; Claims 1-3).  Breidenbach et al. teach using a content of from about 1 to 50 wt% of the compound (column 2, lines 16-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a compound of formula (IV) in the amounts as taught by Breidenbach et al. to the composition of Boppana et al. as an adhesion promoter or as an additional plasticizer.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Claims 14-22 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosse et al. (2012/0071598) in view of Augustin et al. (2013/0261236) or Breidenbach et al. (4,518,729).

Gosse et al. fail to teach a compound of formula (IV).
However, Augustin et al. teach that a compound of formula (IV) is an adhesion promoter for polyvinyl chloride compositions [0001; Examples; Claims].  Augustin et al. teach the amount in claim 17 [Inventive Example].
Breidenbach et al. teach that a compound of formula (IV) is a plasticizer for polyvinyl chloride compositions (column 2, lines 16-56; Examples; Claims 1-3).  Breidenbach et al. teach the amount in claim 17 (Examples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a compound of formula (IV) in the amounts as taught by Augustin et al. or Breidenbach et al. to the composition of Gosse et al. as an adhesion promoter or as an additional plasticizer.
Regarding claims 15-16:  Gosse et al. teach that the plasticizer mixture is about 40 parts to about 180 parts per 100 parts of PVC resin [Claim 20].
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
In re Crockett 126 USPQ 186.
Regarding claim 22:  Gosse et al. teach using an additional polymer [0098].
Regarding claims 27-31:  Gosse et al. teach that the plasticizer mixture is about 40 parts to about 180 parts per 100 parts of PVC resin [Claim 20].
Gosse et al. fail to teach a compound of formula (IV).
However, Augustin et al. teach that a compound of formula (IV) is an adhesion promoter for polyvinyl chloride compositions [0001; Examples; Claims].  
Breidenbach et al. teach that a compound of formula (IV) is a plasticizer for polyvinyl chloride compositions (column 2, lines 16-56; Examples; Claims 1-3).  Breidenbach et al. teach using a content of from about 1 to 50 wt% of the compound (column 2, lines 16-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a compound of formula (IV) in the amounts as taught by Breidenbach et al. to the composition of Gosse et al. as an adhesion promoter or as an additional plasticizer.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Oath/Declaration
The declaration under 37 CFR 1.132 filed 2/2/2021 is insufficient to overcome the rejections as set forth in the last Office action.
The declaration alleges the unexpected result of an unexpectedly improved pot life wherein the paste’s viscosity will stay low during an extended period.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  Comparing Example #2 and #9* in the declaration, the difference is that Example #2 has an additional 8 phr of a compound of formula (IV).  Comparative Example #9* also exhibited a low viscosity during an extended period.  Indeed, Comparative Example #9* had a lower rise in viscosity than did Inventive Example #2.
3)  The Applicant has not demonstrated unexpected results over the art cited.

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged that Boppana’s formula (1) is not a terephthalic acid diester.  The Applicant states that Boppana’s plasticizer is not Di-(2-ethyl hexyl) terephthalate.  This is not persuasive because Boppanna teaches diisononyl 1,2-cyclohexanedicarboxylate, which meets the structure of claimed formula (I).  It is noted that not Di-(2-ethyl hexyl) terephthalate is not a claimed compound.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763